— In an action by a wife against her husband and his father to set aside a conveyance of real property and the transfer of certain bonds and money as fraudulent, and for damages and other incidental relief, order denying plaintiff’s motion to vacate or modify respondent-father’s demand for a bill of particulars modified on the law and the facts, by striking from the first ordering paragraph the words “ in all respects denied ” *867and substituting in lieu thereof the following: “ granted to the extent of disallowing items 1, 2 and 17 of the demand,” and further modified by striking from the second ordering paragraph all matter following “June 23, 1947,” and substituting in lieu thereof the following: “ except as above disallowed, within ten days after the completion of the examination before trial of defendant Alejandro Safie pursuant to order heretofore made, appeal from which is herewith decided.” (Safie v. Safie, ante, p. 866.) As so modified, the order is affirmed, without costs. The items struck out should not have been allowed. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.